Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/909204, filed on 1 February 2016.

Election/Restrictions
Applicant's election with traverse of Species II, figures 7-10, claims 21-51 in the reply filed on 1 December 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden for the Examiner to examine all of the species.  This is not found persuasive because each of the different species would require additional text searching not required by the elected species.  Additionally, the connection device of claims 41-51 is not an element of the tool device of independent claim 21, and is not included in the elected species of figures 7-10, and as such would require additional search beyond that required for the elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 41-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or 1 December 2021.
It is noted that claims 46-51 would be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 46-51 include limitations directed to “each tool device has a keying region”, “ a first keying device”, “a first keying element”, “a second tool device has a keying device”, “a second keying element”, and a “keying reference plane”.  None of these elements were described in the original specification as filed in parent application 14/909204, such that one of ordinary skill in the art would not have known that the inventors has possession of this claimed invention at the time of filing.  It is recommended that these claims be amended to overcome this proposed rejection in the event that parent independent claim 21 becomes allowable, such that rejoinder of these claims will not be impeded.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each tool device has a keying region”, “ a first keying device”, “a first keying element”, “a second tool device has a keying device”, “a second keying element”, and a “keying reference plane” must 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 29, 35, and 52, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 27-29, 31, 33, 37, and 39-40, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
It is noted that some of the withdrawn claims also use the phrase “in particular” and the term “preferably”.  It is recommended that these claims be amended to overcome these proposed rejections in the event that parent independent claim 21 becomes allowable, such that rejoinder of these claims will not be impeded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS52-69085.
Regarding claim 21, JPS52-69085 discloses a tool device (figures 1-3), which is suitable for use with a machine tool, which has a driving device moving around a driving axis (central axis of tool device), and which has an attachment device (angled and curved portions between top and bottom horizontal surfaces) by which it is fastened to a machine tool in such a manner that the driving axis and a tool axis of rotation are substantially coincident, wherein the attachment device, for receiving a driving force, comprises at least two driving area regions (a) each having a plurality of surface points and which are spaced from this tool axis of rotation, wherein tangent planes are inclined on the surface points with respect to an axial plane (see figures 1 and 3), which includes the tool axis of rotation, and wherein the tangent planes are inclined with respect to a radial plane (see figures 1 and 3), which extends perpendicularly to the tool axis of rotation, wherein the attachment device comprises a cover area portion (top horizontal portion), wherein this cover area portion is directly or indirectly connected to at least one of these driving area regions, and wherein the cover area portion extends from the driving area regions in a radial direction towards the tool axis of rotation (see figures 1 and 3).
Regarding claim 22, JPS52-69085 discloses wherein the tool device comprises, in the region of the attachment device, at least one first upper boundary plane (topmost horizontal surface) and at least one second lower boundary plane (bottommost horizontal surface), wherein these boundary planes are disposed substantially 
Regarding claim 23, JPS52-69085 discloses wherein the cover area portion is disposed substantially in the region of one of these first upper boundary planes (see figure 2).
Regarding claim 24, JPS52-69085 discloses wherein the cover area portion has at least one recess (center hole, see figure 3).
Regarding claim 25, JPS52-69085 discloses wherein the recess or several of these recesses are arranged substantially in the region of the tool axis of rotation (see figure 2).
Regarding claim 26, JPS52-69085 discloses wherein the recess or several of these recesses are arranged rotationally symmetrically around the tool axis of rotation (see figure 2).
Regarding claim 27, JPS52-69085 discloses wherein at least one of the driving area regions (a) are, at least in sections, substantially planar or are, at least in sections, curved (planar, see figures 1 and 3).
Regarding claim 28, JPS52-69085 discloses wherein a plurality of the driving areas regions (a) extend between a single first upper boundary plane and a single second lower boundary plane (see figures 2 and 3).
Regarding claim 29, JPS52-69085 discloses wherein the tool device has a wall thickness of substantially (t) (tapering thickness of driving area regions as seen in figures 3), wherein at least a first boundary plane and a second boundary plane are spaced apart from each other by a distance (T) (see figure 2), and wherein the distance (T) is greater than 1 times (t).
Regarding claim 30, JPS52-69085 discloses wherein the at least two driving area regions (a) are arranged rotationally symmetrically around the tool axis of rotation (see figure 1).
Regarding claim 31, JPS52-69085 discloses wherein the at least two driving area regions (a) are arranged symmetrically to a plane of symmetry, wherein the tool axis of rotation is located in this plane of symmetry (see figure 1).
Regarding claim 32, JPS52-69085 discloses wherein the attachment device comprises a side wall (angled and curved portions between top and bottom horizontal surfaces, see figures 1-3), wherein the side wall extends radially spaced from the tool axis of rotation, wherein the side wall extends between a first upper boundary plane and a second lower boundary plane (see figure 2), and wherein the side wall comprises the at least two driving area regions (a).
Regarding claim 33, JPS52-69085 discloses wherein the side wall has an average wall thickness (t.sub.1) (an average may be taken of the thickness of all of the side wall portions).
Regarding claim 34, JPS52-69085 discloses wherein the side wall (the curved portion of the sidewall) extends substantially radially closed around the tool axis of rotation.
Regarding claim 35, JPS52-69085 discloses wherein a normal vector on one of these tangent planes is oriented away from the tool axis of rotation in the radial direction (see figures 1 and 3).
Regarding claim 36, JPS52-69085 discloses wherein the tool device further comprises at least one operating region (the bottom circular portion is a grinding stone) and at least one connection region (the curved sidewall portions), wherein the operating region is arranged to act on a work piece arrangement or on a work piece, and wherein the connection region is arranged between the attachment device (the angled portions of the attachment device) and the at least one operating region.
Regarding claim 37, JPS52-69085 discloses wherein the at least two driving area regions (a) extend between a first upper boundary plane and a second lower boundary plane, wherein the at least one connection region is arranged substantially in the region of the second lower boundary plane (see figures 1 and 3).
Regarding claim 38, JPS52-69085 discloses wherein the cover area portion and the at least one operating region are arranged at different positions along the tool axis of rotation (see figures 2 and 3).
Regarding claim 39, JPS52-69085 discloses wherein an angle (see figure 2) is enclosed between one of the tangent planes and the radial plane (disclosed as 79 degrees), wherein the angle is smaller than 90 degrees, and wherein the angle is larger than 0 degrees, and/or wherein an angle (see figure 1) is included between one of these tangent planes and the axial plane, wherein the angle is smaller than 90 degrees, and wherein the angle is larger than 0 degrees.
Regarding claim 40, JPS52-69085 discloses wherein the attachment device has an even number (eight) of driving area regions, and/or wherein the driving area regions are arranged substantially in a star-shaped manner (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over JPS52-69085.
Regarding claim 52, JPS52-69085 discloses a method of manufacturing a tool device according to claim 21, wherein the method includes: manufacturing a driving area region using a primary shaping process step, a reshaping process step, a generative process step, or a combination of several of the process steps (the tool device is manufactured using a molding process), and manufacturing a tool contour using a separating process step, a thermally separating process step, a mechanically separating process step, or a combination of several of the process steps.  However, the Examiner takes Official Notice that it is well known in the art of tool manufacturing to use a separating process step for the purpose of providing a final shape to the tool contour.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,065,2468 and claims 1-33 of U.S. Patent No. 10,807,170. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        11 January 2022